DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14 and 18-20 in the reply filed on 10/28/2021 is acknowledged.

Claims 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/28/2021.

Drawings
The drawings are objected to because the clarity of the images is not of sufficient quality such that details and text are clearly presented.  For example, the text in the flow charts of Figures 10 and 11 and describing the system of Figure 12 is not crisp. As an example of the difference in the clarity of texts, applicant is directed to Figure 8. The text “526” is crisp and clearly presented as compared to the text of “518” or “528”. It is suggested that the formatting of the “526” text in Figure 8, but applied to all the text.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Specification
The use of the terms, which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term. For example, trade names Z-wave® and Bluetooth® and those in paragraph 66 are properly identified. 
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as 

The disclosure is objected to because of the following informalities: in paragraph 1, the specification does not identify the number for the patent issued from the 15/886,608 application, which is 10,761,058.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 2 depends from claim 1. Claim 1 states “a nanochannel” is defined by a first wall, a second wall and a bottom wall. Claim 1 also states a plurality of alignment structures extend from “the bottom wall”. Thus, the plurality of alignments structures are within the nanochannel because it is defined in part by the “bottom wall”. 

First, the structural relationship between the alignment structures and the nanochannel does not limit claim 1 because as described above, claim 1 implicitly requires the alignment structures to be in the nanochannel.
Second, claim 1 requires the plurality of alignment structures extend from the bottom wall, which is interpreted as each of the alignment structures in the plurality of alignment structures to extend from the bottom wall. All the alignment structures are positioned in the nanochannel as implicitly required by claim 1. Claim 2 broadens claim 1 with respect to the positioning of the alignment structures as only some of them are within the nanochannel. Thus, claim 2 does not include all the limitations of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-10, 13 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Taniguchi (WO 2015/170782 A1; cited on the 7/28/2020 IDS).
Regarding claims 1-2 and 18, Taniguchi teaches a device as depicted in Figs. 4, 8, 9 and 10. 
The device includes a pair of nanoelectrodes (para. 79-80) or electrodes (para. 85) that define an electrode gap that is capable of detecting a tunneling current (para. 4, 32 and 33, 43, 44, 53, 59). Taniguchi teaches the pair of electrodes are spaced apart to define a gap of 0.5 nm to 2 nm (para. 32) or equal to or less than 2 nm, 1 nm or 0.5 nm (para. 34). Taniguchi teaches the nanoelectrodes are within a nanochannel or “flow channel” (para. 79, 85).
The device further includes a plurality of alignment structures or pillars that are arranged in a nanochannel having opposing walls or a “first wall” and a “second wall” (para. 6, 8, 12 and 43). The pillars are able to position the nucleotides of the DNA strand in linear arrangement as a predetermined orientation of the DNA (para. 12, 43). The pillars extend from a surface, or “bottom wall” of the nanochannel towards the axial centerline along the length of the nanochannel or in the “x-direction”. The surface of a nanochannel forms a wall of the nanochannel.
Regarding claims 3-6, Taniguchi teaches a set of pillars upstream and a set of pillars downstream that are located in channels that have larger cross-section than the nanochannel having the electrode gap (para. 7 and 80; Fig. 8, 9 and 10).
Regarding claim 7, Taniguchi teaches a tapered channel at the entrance of the nanochannel (Fig. 8; para. 70, 75).
Regarding claims 8-9, 19 and 20, Taniguchi teaches the alignment structures are arranged in columns and rows that are offset (Fig. 4; para. 61, 62).
Regarding claim 10, Taniguchi teaches the pillars have a rectangular cross-sectional shape (Fig. 8).
Regarding claim 13, Taniguchi teaches the electrodes are between alignment structures 92, 93, 94 and alignment structure 96 (Fig. 9; para. 79-80) or alignment structures 103, 104, 108 and alignment structure 106 (Fig. 10; para. 85).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 11-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi (WO 2015/170782 A1; cited on the 7/28/2020 IDS).
It is noted that claim 1 is rejected as being anticipated by Taniguchi. The claim is also rendered obvious as encompassing the embodiments of claims 11-12 and 14.
Regarding claims 1, 11-12 and 14, Taniguchi teaches a device as depicted in Figs. 4, 8, 9 and 10. 
The device includes a pair of nanoelectrodes (para. 79-80) or electrodes (para. 85) that define an electrode gap that is capable of detecting a tunneling current (para. 4, 32 and 33, 43, 44, 53, 59). Taniguchi teaches the pair of electrodes are spaced apart to define a gap of 0.5 nm to 2 nm (para. 32) or equal to or less than 2 nm, 1 nm or 0.5 nm (para. 34). Taniguchi teaches the nanoelectrodes are within a nanochannel or “flow channel” (para. 79, 85).
The device further includes a plurality of alignment structures or pillars that are arranged in a nanochannel having opposing walls or a “first wall” and a “second wall” (para. 6, 8, 12 and 43). The pillars are able to position the nucleotides of the DNA strand in linear arrangement as a predetermined orientation of the DNA (para. 12, 43). The pillars extend from a surface, or “bottom wall” of the nanochannel towards the axial centerline along the length of the nanochannel or in the “x-direction”. The surface of a nanochannel forms a wall of the nanochannel.
While Taniguchi teaches the electrode gap is within the nanochannel, Taniguchi does not specifically teach the orientation of the electrode gap.
It would have been prima facie obvious to the ordinary artisan at the time of the filing of the present application that the electrode gap may be orientated in any position so long as the nucleic acid may pass through it. The positions are considered to be obvious variants of one another because they are all functionally equivalent in that they can detect the nucleic acid as it passes through electrode gap.

However, it would have been prima facie ordinary artisan at the time of filing to have positioned a pillar near and/or overlapping with the electrode gap. One would have been motivated to make the modification as it would ensure a DNA strand was linearized as it traveled through the electrode gap such that each base could be accurately detected, which Taniguchi states may be necessary for nucleic acids in order to effectively utilize nanoelectrodes (para. 3).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,761,058 B2.


Claims 1-15 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,564,119 B2 in view of Taniguchi (WO 2015/170782 A1; cited on the 7/28/2020 IDS).
The present claims and the claims of the ‘119 patent differ in the fact that the present claims require “a plurality of alignment structures” as well as additional elements.
However, Taniguchi teaches that a plurality of alignment structures (para. 6, 8, 12, 43) was known in the field. The pillars are able to position nucleotides of the DNA strand in linear arrangement as a predetermined orientation for the DNA (para. 12, 43).
It would have been prima facie obvious to the ordinary artisan at the time of the filing of the present application to have modified the ‘119 claims by including the alignment structures of Taniguchi. One would have been motivated to make the modification as it would ensure a DNA strand was linearized as it traveled through the electrode gap such that each base could be accurately detected which Taniguchi states may be necessary for nucleic acids in order to effectively utilize nanoelectrodes (para. 3).

s 1-15 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,889,857 B2 in view of Taniguchi (WO 2015/170782 A1; cited on the 7/28/2020 IDS).
The present claims and the claims of the ‘857 patent differ in the fact that the present claims require “a plurality of alignment structures” as well as additional elements.
However, Taniguchi teaches that a plurality of alignment structures (para. 6, 8, 12, 43) was known in the field. The pillars are able to position nucleotides of the DNA strand in linear arrangement as a predetermined orientation for the DNA (para. 12, 43).
It would have been prima facie obvious to the ordinary artisan at the time of the filing of the present application to have modified the ‘857 claims by including the alignment structures of Taniguchi. One would have been motivated to make the modification as it would ensure a DNA strand was linearized as it traveled through the electrode gap such that each base could be accurately detected which Taniguchi states may be necessary for nucleic acids in order to effectively utilize nanoelectrodes (para. 3).

Claims 1-15 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,731,210 B2 in view of Taniguchi (WO 2015/170782 A1; cited on the 7/28/2020 IDS).
The present claims and the claims of the ‘210 patent differ in the fact that the present claims require “a plurality of alignment structures” as well as additional elements.

It would have been prima facie obvious to the ordinary artisan at the time of the filing of the present application to have modified the ‘210 claims by including the alignment structures of Taniguchi. One would have been motivated to make the modification as it would ensure a DNA strand was linearized as it traveled through the electrode gap such that each base could be accurately detected which Taniguchi states may be necessary for nucleic acids in order to effectively utilize nanoelectrodes (para. 3).

Claims 1-15 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,655,164 B2 in view of Taniguchi (WO 2015/170782 A1; cited on the 7/28/2020 IDS).
The present claims and the claims of the ‘164 patent differ in the fact that the present claims require “a plurality of alignment structures” as well as additional elements.
However, Taniguchi teaches that a plurality of alignment structures (para. 6, 8, 12, 43) was known in the field. The pillars are able to position nucleotides of the DNA strand in linear arrangement as a predetermined orientation for the DNA (para. 12, 43).
It would have been prima facie obvious to the ordinary artisan at the time of the filing of the present application to have modified the ‘164 claims by including the alignment structures of Taniguchi. One would have been motivated to make the .

Claims 1-15 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,844,431 B2 in view of Taniguchi (WO 2015/170782 A1; cited on the 7/28/2020 IDS).
The present claims and the claims of the ‘431 patent differ in the fact that the present claims require “a plurality of alignment structures” as well as additional elements.
However, Taniguchi teaches that a plurality of alignment structures (para. 6, 8, 12, 43) was known in the field. The pillars are able to position nucleotides of the DNA strand in linear arrangement as a predetermined orientation for the DNA (para. 12, 43).
It would have been prima facie obvious to the ordinary artisan at the time of the filing of the present application to have modified the ‘431 claims by including the alignment structures of Taniguchi. One would have been motivated to make the modification as it would ensure a DNA strand was linearized as it traveled through the electrode gap such that each base could be accurately detected which Taniguchi states may be necessary for nucleic acids in order to effectively utilize nanoelectrodes (para. 3).

s 1-15 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,136,624 B2 in view of Taniguchi (WO 2015/170782 A1; cited on the 7/28/2020 IDS).
The present claims and the claims of the ‘624 patent differ in the fact that the present claims require “a plurality of alignment structures” as well as additional elements.
However, Taniguchi teaches that a plurality of alignment structures (para. 6, 8, 12, 43) was known in the field. The pillars are able to position nucleotides of the DNA strand in linear arrangement as a predetermined orientation for the DNA (para. 12, 43).
It would have been prima facie obvious to the ordinary artisan at the time of the filing of the present application to have modified the ‘624 claims by including the alignment structures of Taniguchi. One would have been motivated to make the modification as it would ensure a DNA strand was linearized as it traveled through the electrode gap such that each base could be accurately detected which Taniguchi states may be necessary for nucleic acids in order to effectively utilize nanoelectrodes (para. 3).

Claims 1-15 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,641,726 B2 in view of Taniguchi (WO 2015/170782 A1; cited on the 7/28/2020 IDS).
The present claims and the claims of the ‘726 patent differ in the fact that the present claims require “a plurality of alignment structures” as well as additional elements.

It would have been prima facie obvious to the ordinary artisan at the time of the filing of the present application to have modified the ‘726 claims by including the alignment structures of Taniguchi. One would have been motivated to make the modification as it would ensure a DNA strand was linearized as it traveled through the electrode gap such that each base could be accurately detected which Taniguchi states may be necessary for nucleic acids in order to effectively utilize nanoelectrodes (para. 3).
Claims 1-15 and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7 and 21-23 of copending Application No. 15/886,560 in view of Taniguchi (WO 2015/170782 A1; cited on the 7/28/2020 IDS).
The present claims and the claims of the ‘560 application differ in the fact that the present claims require “a plurality of alignment structures” as well as additional elements.
However, Taniguchi teaches that a plurality of alignment structures (para. 6, 8, 12, 43) was known in the field. The pillars are able to position nucleotides of the DNA strand in linear arrangement as a predetermined orientation for the DNA (para. 12, 43).
It would have been prima facie obvious to the ordinary artisan at the time of the filing of the present application to have modified the ‘560 claims by including the .
This is a provisional nonstatutory double patenting rejection.

Claims 1-15 and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 15/886,723 in view of Taniguchi (WO 2015/170782 A1; cited on the 7/28/2020 IDS).
The present claims and the claims of the ‘723 application differ in the fact that the present claims require “a plurality of alignment structures arranged to position nucleotides of the DNA strand in a predetermined orientation as the DNA strand passes through the electrode gap” as well as the elements of claims 3-7, 9-10 and 11.
However, Taniguchi teaches that a plurality of alignment structures (para. 6, 8, 12, 43) was known in the field. The pillars are able to position nucleotides of the DNA strand in linear arrangement as a predetermined orientation for the DNA (para. 12, 43).
It would have been prima facie obvious to the ordinary artisan at the time of the filing of the present application to have modified the ‘723 claims by including the alignment structures of Taniguchi. One would have been motivated to make the modification as it would ensure a DNA strand was linearized as it traveled through the electrode gap such that each base could be accurately detected which Taniguchi states .
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634